Title: To Thomas Jefferson from John Bowring, 21 January 1825
From: Bowring, John
To: Jefferson, Thomas


                        Sir
                        
                            London.
                            21 Jany 1825
                    I deem it no small honor, nor trifling priviledge to be permitted to send to one of the fathers of American liberty, some evidence of the attempts which the younger votaries are making in the European world to establish these great principles of usefulness and truth which by & bye we hope will pervade & influence and bless society.It is not for me to say that we have labored wisely—yet the success of our undertaking is encouraging inasmuch as it, proves that the opinions we hold to be sound & beneficial are making rapid progress over here—where wide corruptions & many delusions have so long maintained & will maintain their sway.The ends of demarcation which separate the oppressor & the oppressed, are every day more strongly marked & more visible—and as nations learn, which they do every day, that each is interested in another’s greatness, strength, and prosperity,—so we would believe that the bitter fruits of malevolence & hatred will be cast aside with international prejudices and potent pride. This is the world in which we labor—this is our ambition—& this will be our rewardWith sentiments of profound respect, gratitude and admiration I am Sir Your obd hble servt
                        John BowringMr Rush has had the kindness to offer a conveyance for this Letter.